Title: To Thomas Jefferson from Richard Henry Lee, 29 October 1785
From: Lee, Richard Henry
To: Jefferson, Thomas



Dear Sir
New York October the 29. 1785

My ill state of health having compelled me to look for benefit from the medical springs lately discovered in the vicinity of Philadelphia, I there received the letter that you did me the honor to  write me on the 12th. of July. But tho Mr. Houdon arrived there with Dr. Franklin when I was in the city, the former of these gentlemen did not deliver your letter to me but it found me thro the medium of the Post. I have not yet seen Mr. Houdon, nor has he been in any manner before Congress that I know of. He went immediately after his landing to General Washington, from whence I understand that he returned to this City a day or two ago, but I have not yet seen him. Your request, independent of his singular merit, will secure him every civility and service in my power. I think that you have cause, from your statement, to complain of the remissness of your Correspondents. Were I not prevented by the unhappy state of my health, most certainly I should be more attentive to gratify you in a way that certainly must be very agreeable to you, sequestered as you are from your own Country. I think that we have reason to suppose that the requisition of this year (which with the plan for surveying and selling part of the Western lands I have now the honor to enclose you) will produce at least a sufficiency to pay with credit the interest of our foreign debt and to support the expences of the federal government. The unliquidated state of the domestic debt, and the unequal business of the facilities may perhaps obstruct for the present, the payment of the domestic interest. I understand the displeasure of the Commissioners of the Treasury arose from Mr. Grand’s failing to comply with orders given him to pay the interest due to the Crown of France which has created uneasiness and doubt of our punctuality where these would not have existed had Mr. Grand not undertaken to pay himself instead of the Government. However, I suppose that the Commissioners will take care to make good the payments omitted by Mr. Grand to have been made to Government. Vermont remains as it was, and we have heard nothing lately concerning Franklin. The Virginia Assembly are agreed, so far as I know, to indulge Kentucky provided it shall be agreeable to the U. States to receive them into the Confederacy so that they may for every purpose be a part of the general system. A proposition is depending before Congress to declare the sense of the Union against all future dismemberments without the consent of the State to be dismemberd and of the United States. Concerning your idea of packets I have spoken to some Members. The expence alarms, and they seem rather to approve of sending on occasion a Courier in the packets as they now are. But since a plan has lately been adopted for sending the Mails by Stages instead of Post Riders, which will not only quicken communication greatly, but very much increase the Post  Office Revenue, I hope that Packets as well as Cross Posts may e’er long be supported. We have lost poor Hardy who dyed here after some weeks illness. The Surveyors are now at work (under the Ordinance) N. West of Ohio, and a Treaty with the Western Indians is holding at Great Miami. Our Assembly is now in Session, but we have not heard whether Harrison or Tyler has got the Chair, but certainly the contest will have been warm and pretty equal. My Presidential year ends in 9 days, after which I shall return to Virginia for some months at least; my return to Congress will depend on the state of my health which is better indeed, but far yet from being as I wish it. Let me be where I will I shall always be happy to hear from you and to give you the news of our Country such as it may be. My brother Arthur Lee being resident here as one of the Commissioners of the Treasury of the U. States, will receive your letters for me and forward them to Virginia. I shall esteem it a very particular favor if you will be so good as send me one of the newly invented Philosophical Lamps which I understand to be handsome, useful, and œconomical employing a small quantity of oil to great advantage in giving light. I will either thankfully repay the cost to your order in Virginia, or remit it to you in France thro the medium of my Brother Arthur from this place. I suppose that you may contrive it by one of the french packets to my brothers care in this City. And it will add to the favor if you accompany the Machine with a description of its use.
I am dear Sir, with sentiments of the sincerest esteem and regard, your most obedient and very humble servant,

Richard Henry Lee


P.S. Remember me if you please to Mr. Short and tell him that I answerd immediately the only letter that I have had the pleasure to receive from him.
 R. H. Lee

